Case 19-00257-JMM      Doc 24     Filed 06/03/19 Entered 06/03/19 14:00:45        Desc Main
                                  Document     Page 1 of 1


          Hyrum M. Zeyer ISB # 8436
          Peterson Zeyer Law
          1215 W. Hays
          Boise, ID 83702
          (208) 433-9882 phone
          (208) 433-9886 fax


                                 UNITED STATES BANKRTUPCY COURT

                                     FOR THE DISTRICT OF IDAHO


          In the Matter of:        )              Case No. 19-00257-JMM
          Jason Allen Boyce        )
          Samantha Lillian Boyce   )
          _________Debtors.________)

          MOTION TO CONVERT
           COMES NOW, Hyrum M. Zeyer, attorney for the above-named debtors and
   hereby moves this Honorable Court for an order allowing the debtors to convert from
   their Chapter 7 Bankruptcy to a Chapter 13 Wage Earner Plan. Debtors have not entered
   into any executory contracts or acquired any property since filing their Chapter 7
   Bankruptcy.


          Dated this 3rd Day of June, 2019.


                                              _/s/ Hyrum M. Zeyer_______
                                              Hyrum M. Zeyer


    Approved as to Content:


    _/s/ Jason Allen Boyce_____
    Jason Allen Boyce

    /s/ Samantha Lillian Boyce
    Samantha Lillian Boyce
